            Case 1:19-cv-08486-BCM Document 1 Filed 09/12/19 Page 1 of 20




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Hildelberto Lara, individually and on behalf all other
employees similarly situated,
                                        Plaintiff,
                                                                  Case No.
                          - against -
                                                                  COLLECTIVE ACTION
Air Sea Land Shipping & Moving Inc. d/b/a Air Sea Land            COMPLAINT
Group of Companies, Vajira Mendis, and Rienzie
Fernando,

                                        Defendants.


       Plaintiff Hildelberto Lara (“Plaintiff”) on his own behalf and on behalf of all others

similarly situated, by and through his undersigned attorneys, Hang & Associates, PLLC, hereby

files this complaint against the Defendants Air Sea Land Shipping & Moving Inc. d/b/a Air Sea

Land Group of Companies, Vajira Mendis, and Rienzie Fernando (collectively “Defendants”),

alleges and shows the Court the following:

                                           INTRODUCTION

       1.       This is an action brought by Plaintiff on his own behalf and on behalf of similarly

situated employees, alleging violations of the Fair Labor Standards Act, 29 U.S.C. § 201 et seq.

(“FLSA”) and the New York Labor Law, arising from Defendants’ various willful and unlawful

employment policies, patterns and/or practices.

       2.       Upon information and belief, Defendants have willfully and intentionally

committed widespread violations of the FLSA and NYLL by engaging in a pattern and practice of

failing to pay their employees, including Plaintiff, overtime compensation for all hours worked

over forty (40) each workweek.
            Case 1:19-cv-08486-BCM Document 1 Filed 09/12/19 Page 2 of 20




       3.       Plaintiff alleges pursuant to the FLSA, that he is entitled to recover from the

Defendants: (1) unpaid wages, (2) unpaid minimum wages, (3) unpaid overtime compensation, (4)

liquidated damages, (5) prejudgment and post-judgment interest; and (6) attorneys’ fees and costs.

       4.       Plaintiff further alleges pursuant to New York Labor Law § 650 et seq. and 12 New

York Codes, Rules and Regulations §§ 146 (“NYCRR”) and New York Common law that he is

entitled to recover from the Defendants: (1) unpaid wages, (2) unpaid minimum wages, (3) unpaid

overtime compensation, (3) compensation for failure to provide wage notice at the time of hiring

and failure to provide paystubs in violation of the NYLL, (4) liquidated damages equal to the sum

of unpaid overtime compensation pursuant to the NY Wage Theft Prevention Act, (5) prejudgment

and post-judgment interest; and (5) attorney’s fees and costs.

       5.       Plaintiff further alleges pursuant to the FLSA and NYLL that he is entitled to

recover from the Defendants (1) lost wages (2) front pay (3) compensatory damages (4) punitive

damages (5) prejudgment and post-judgment interest; and (6) attorney’s fees and costs in violation

of FLSA and NYLL’s anti-retaliation provisions.

                                     JURISDICTION AND VENUE

       6.       This Court has original federal question jurisdiction over this controversy under 29

U.S.C. §216(b), 28 U.S.C. § 1331, and has supplemental jurisdiction over the New York Labor

Law claims pursuant to 28 U.S.C. § 1367(a).

       7.       Venue is proper in the Southern District of New York pursuant to 28 U.S.C. §§

1391(b) and (c), because Defendants conduct business in this District, and the acts and omissions

giving rise to the claims herein alleged took place in this District.




                                                  2
              Case 1:19-cv-08486-BCM Document 1 Filed 09/12/19 Page 3 of 20




                                            PLAINTIFF

         8.       Plaintiff Hildelberto Lara is a resident of Queens, NY and was employed as a

mover, by Defendants Air Sea Land Shipping & Moving Inc. d/b/a Air Sea Land Group of

Companies, Vajira Mendis, and Rienzize Fernando, with its principal place of business at 211 East

43rd Street, Suite 1206, New York, NY 10017, from on or about January 1, 2005 to April 22, 2019.

                                       CORPORATE DEFENDANT

         9.       Upon information and belief, Corporate Defendant, Air Sea Land Shipping &

Moving Inc. d/b/a Air Sea Land Group of Companies, Vajira Mendis, and Rienzie Fernando, is a

domestic business corporation organization and existing under the laws of the State of New York

and maintains its principal place of business at 211 East 43rd Street, Suite 1206, New York, NY

10017.

         10.      Upon information and belief, at all times relevant hereto, Air Sea Land Shipping &

Moving Inc. d/b/a Air Sea Land Group of Companies, is a business or enterprise engaged in

interstate commerce employing more than two (2) employees and earning gross annual sales over

Five Hundred Thousand Dollars ($500,000).

         11.      Upon information and belief, at all relevant times hereto, Air Sea Land Shipping

& Moving Inc. d/b/a Air Sea Land Group of Companies, have been and continue to be “employers”

engaged in interstate “commerce” and/or in the production of “goods” for “commerce”, within the

meaning of the Fair Labor Standards Act (“FLSA”), 29 U.S.C § 203 because they engage in the

sale of air conditioning equipment and parts that are purchased out of state.

         12.      Air Sea Land Shipping & Moving Inc. d/b/a Air Sea Land Group of Companies

constitutes an enterprise within the meaning of the FLSA, 29 U.S.C § 203(r).




                                                  3
         Case 1:19-cv-08486-BCM Document 1 Filed 09/12/19 Page 4 of 20




       13.      Air Sea Land Shipping & Moving Inc. d/b/a Air Sea Land Group of Companies has

been Plaintiff’s employer within the meaning of the New York State Labor Law (“NYLL”) § 2,

190, and 651.

                                     INDIVIDUAL DEFENDANTS

Vaijra Mendis

       14.      Upon information and belief, Defendant Vajira Mendis (hereafter “Defendant

Mendis”) is the owner, officer, director and/or managing agent of Air Sea Land Shipping &

Moving Inc. d/b/a Air Sea Land Group of Companies s at 211 East 43rd Street, Suite 1206, New

York, NY 10017 and participated in its day-to-day operations, acted intentionally and maliciously,

is an employer pursuant to FLSA, 29 U.S.C. §203d, and regulations promulgated thereunder, 29

C.F.R. §791.2, NYLL §2 and the regulations thereunder, and is jointly and severally liable with

Air Sea Land Shipping & Moving Inc. d/b/a Air Sea Land Group of Companies.

       15.      Upon information and belief, Defendant Mendis owns the stock of Air Sea Land

Shipping & Moving Inc. d/b/a Air Sea Land Group of Companies and manages and makes all

business decisions including but not limited to the amount in salary the employee will receive and

the number of hours employees will work.

Rienzie Fernando

       16.      Upon information and belief, Defendant Rienzie Fernando (hereafter “Defendant

Fernando”) is the owner, officer, director and/or managing agent of Air Sea Land Shipping &

Moving Inc. d/b/a Air Sea Land Group of Companies s at 211 East 43rd Street, Suite 1206, New

York, NY 10017 and participated in its day-to-day operations, acted intentionally and maliciously,

is an employer pursuant to FLSA, 29 U.S.C. §203d, and regulations promulgated thereunder, 29




                                                4
             Case 1:19-cv-08486-BCM Document 1 Filed 09/12/19 Page 5 of 20




C.F.R. §791.2, NYLL §2 and the regulations thereunder, and is jointly and severally liable with

Air Sea Land Shipping & Moving Inc. d/b/a Air Sea Land Group of Companies.

        17.      Upon information and belief, Defendant Fernando owns the stock of Air Sea Land

Shipping & Moving Inc. d/b/a Air Sea Land Group of Companies and manages and makes all

business decisions including but not limited to the amount in salary the employee will receive and

the number of hours employees will work.

        18.      At all times relevant herein, Air Sea Land Shipping & Moving Inc. d/b/a Air Sea

Land Group of Companies, was, and continues to be, an “enterprise engaged in commerce” within

the meaning of FLSA.

        19.      At all relevant times, the work performed by Plaintiff was directly essential to the

business operated by Air Sea Land Shipping & Moving Inc. d/b/a Air Sea Land Group of

Companies.

        20.      At all relevant times, Defendants knowingly and willfully failed to pay Plaintiff his

lawfully earned overtime compensation, and failed to provide him a wage notice at the time of

hiring and failed to provide pay stubs in violation of the NYLL.

        21.      Plaintiff has fulfilled all conditions precedent to the institution of this action and/

or conditions have been waived.

                                     STATEMENT OF FACTS

        22.      Defendants committed the following alleged acts knowingly, intentionally and

willfully.

        23.      Defendants knew that the nonpayment of overtime pay and failure to provide the

required wage notice at the time of hiring would financially injure Plaintiff and similarly situated

employees and violate state and federal laws.


                                                   5
           Case 1:19-cv-08486-BCM Document 1 Filed 09/12/19 Page 6 of 20




        24.    From approximately January 1, 2013 until April 22, 2019, Plaintiff was hired by

Defendant as a Mover for Defendant’s shipping and moving business located at 211 East 43rd

Street, Suite 1206, New York, NY 10017

        25.    Starting from approximately January 1, 2013 until April 22, 2019 Plaintiff worked

the following schedule:

               a. During the winter session; Thursday through Sunday from 8:00 a.m. to 6:00

                   p.m. with a one (1) hour lunch break. During this period Plaintiff worked four

                   (4) days per week and worked approximately thirty-six (36) hours per week.

                b. During the summer session which consists of the months June, July, August

                   and September, he worked Monday through Friday from 7:00 am to on or about

                   5:30 pm. On any two Saturdays of the months he would work the same hours.

                   Plaintiff Lara would have an hour lunch. During this period Plaintiff Lara

                   worked approximately 52.5 hours to 63 hours per week.

        26.     The Defendants paid Plaintiff a fixed weekly rate of $520.00 during his

employment with the Defendant, regardless of how many hours he worked per week.

        27.     During the employment period, Plaintiff on various occasions, repeatedly requested

paystubs and compensation for his overtime work. After such complaints, Defendant would reduce

Plaintiff hours.

        28.    In about January 2019 Plaintiff asked to get to be pay $18.00 an hour instead of the

fix salary of $520. Defendants gave a series of different excuses and continued to pay the fix salary

of $520.

        29.    Throughout Plaintiff’s employment with Defendants, Plaintiff was paid weekly in

cash.


                                                 6
             Case 1:19-cv-08486-BCM Document 1 Filed 09/12/19 Page 7 of 20




         30.     Defendants failed to provide paystubs to the Plaintiff.

         31.     Defendants did not compensate Plaintiff overtime compensation according to state

and federal laws.

         32.     Defendants did not provide Plaintiff with a wage notice at the time of his hiring.

         33.     Defendants did not have a time keeping system in order to track Plaintiff’s work

hours.

         34.     Defendants failed to keep full and accurate records of Plaintiff’s hours and wages.

         35.     Defendants committed the following alleged acts knowingly, intentionally and

willfully.

         36.     Defendants knew that the nonpayment of overtime and minimum wages would

economically injure Plaintiff and the Collective Members by their violation of federal and state

laws.

         37.     While employed by Defendants, Plaintiff was not exempt under federal and state

laws requiring employers to pay employees overtime.

         38.     Defendants did not provide Plaintiff and other Collective Action Members with

written notices about the terms and conditions of their employment upon hire in relation to their

rate of pay, regular pay cycle and rate of overtime pay. These notices were similarly not provided

upon Plaintiff and other Collective Members’ pay increase(s).

                           COLLECTIVE ACTION ALLEGATIONS

         39.     Defendants knowingly and willfully operated their business with a policy of not

paying Plaintiff and other similarly situated employees either the FLSA overtime rate (of time and

one-half), or the New York State overtime rate (of time and one-half), in violation of the FLSA




                                                  7
          Case 1:19-cv-08486-BCM Document 1 Filed 09/12/19 Page 8 of 20




and New York Labor Law and the supporting federal and New York State Department of Labor

Regulations.

        40.     Plaintiff brings this action individually and on behalf of all other and former non-

exempt employees who have been or were employed by the Defendants for up to the last three (3)

years, through entry of judgment in this case (the “Collective Action Period”) and whom failed to

receive minimum wages, spread-of-hours pay, and/or overtime compensation for all hours worked

in excess of forty (40) hours per week (the “Collective Action Members”), and have been subject

to the same common decision, policy, and plan to not provide required wage notices at the time of

hiring, in contravention to federal and state labor laws.

        41.     Upon information and belief, the Collection Action Members are so numerous that

the joinder of all members is impracticable. The identity and precise number of such persons are

unknown, and the facts upon which the calculations of that number may be ascertained are

presently within the sole control of the Defendants. Upon information and belief, there are more

than ten (10) Collective Action Members, who have worked for or have continued to work for the

Defendants during the Collective Action Period, most of whom would not likely file individual

suits because they fear retaliation, lack adequate financial resources, access to attorneys, or

knowledge of their claims. Therefore, Plaintiff submits that this case should be certified as a

collection action under the FLSA, 29 U.S.C. §216(b).

        42.     Plaintiff will fairly and adequately protect the interests of the Collective Action

Members, and have retained counsel that is experienced and competent in the field of employment

law and class action litigation. Plaintiff has no interests that are contrary to or in conflict with those

members of this collective action.




                                                    8
         Case 1:19-cv-08486-BCM Document 1 Filed 09/12/19 Page 9 of 20




       43.     This action should be certified as collective action because the prosecution of

separate action by individual members of the collective action would risk creating either

inconsistent or varying adjudication with respect to individual members of this collective that

would as a practical matter be dispositive of the interest of the other members not party to the

adjudication, or subsequently impair or impede their ability to protect their interests.

       44.     A collective action is superior to other available methods for the fair and efficient

adjudication of this controversy, since joinder of all members is impracticable. Furthermore,

inasmuch as the damages suffered by individual Collective Action Members may be relatively

small, the expense and burden of individual litigation makes it virtually impossible for the

members of the collective action to individually seek redress for the wrongs done to them. There

will be no difficulty in the management of this action as a collective action.

       45.     Questions of law and fact common to members of the collective action predominate

over questions that may affect only individual members because Defendants have acted on grounds

generally applicable to all members. Among the questions of fact common to Plaintiff and other

Collective Action Members are:

   a. Whether the Defendants employed Collective Action members within the meaning of the

       FLSA;

   b. Whether the Defendants failed to pay the Collective Action Members overtime wages for

       all hours worked above forty (40) each workweek in violation of the FLSA and the

       regulation promulgated thereunder;

   c. Whether the Defendants failed to pay the Collective Action Members spread of hours

       payment for each day an employee worked over 10 hours;




                                                  9
         Case 1:19-cv-08486-BCM Document 1 Filed 09/12/19 Page 10 of 20




   d. Whether the Defendants failed to provide the Collective Action Members with a wage

       notice at the time of hiring as required by the NYLL;

   e. Whether the Defendants’ violations of the FLSA are willful as defined within the context

       of the FLSA; and,

   f. Whether the Defendants are liable for all damages claimed hereunder, including but not

       limited to compensatory, punitive, and statutory damages, interest, costs and disbursements

       and attorneys’ fees.

       46.     Plaintiff knows of no difficulty that will be encountered in the management of this

litigation that would preclude its maintenance as a collective action.

       47.     Plaintiff and others similarly situated have been substantially damaged by

Defendants’ unlawful conduct.

                                    STATEMENT OF CLAIMS

                                           COUNT I
                [Violations of the Fair Labor Standards Act—Minimum Wage
                          Brought by Plaintiff and FLSA Collective]

       48.     Plaintiff re-alleges and incorporates by reference all preceding paragraphs 1 to 47

as though fully set forth herein.

       49.     At all relevant times, upon information and belief, Defendants have been, and

continue to be, “employers” engaged in interstate “commerce” and/or in the production of “goods”

for “commerce,” within the meaning of the FLSA, 29 U.S.C. §206(a) and §207(a). Further,

Plaintiff Zhao is covered within the meaning of FLSA, U.S.C. §§206(a) and 207(a).

       50.     At all relevant times, Defendants employed “employees” including Plaintiff, within

the meaning of FLSA.




                                                10
         Case 1:19-cv-08486-BCM Document 1 Filed 09/12/19 Page 11 of 20




        51.    Upon information and belief, at all relevant times, Defendants have had gross

revenues in excess of $500,000.

        52.    The FLSA provides that any employer engaged in commerce shall pay employees

the applicable minimum wage. 29 U.S.C. § 206(a).

        53.    At all relevant times, Defendants had a policy and practice of refusing to pay the

statutory minimum wage to Plaintiff, and the collective action members, for some or all of the

hours they worked.

        54.    The FLSA provides that any employer who violates the provisions of 29 U.S.C.

§206 shall be liable to the employees affected in the amount of their unpaid minimum

compensation, and in an additional equal amount as liquidated damages.

        55.    Defendants knowingly and willfully disregarded the provisions of the FLSA as

evidenced by failing to compensate Plaintiff Zhao at the statutory minimum wage when they

knew or should have known such was due and that failing to do so would financially injure

Plaintiffs.

                                         COUNT II
                     [Violation of New York Labor Law—Minimum Wage
                                     Brought by Plaintiff]

        56.    Plaintiff re-alleges and incorporates by reference all preceding paragraphs as

though fully set forth herein.

        57.    At all relevant times, Plaintiff was employed by Defendants within the meaning of

New York Labor Law §§2 and 651.

        58.    Pursuant to the New York Wage Theft Prevention Act, an employer who fails to

pay the minimum wage shall be liable, in addition to the amount of any underpayments, for

liquidated damages equal to the total of such under-payments found to be due the employee.


                                               11
         Case 1:19-cv-08486-BCM Document 1 Filed 09/12/19 Page 12 of 20




       59.     Defendants knowingly and willfully violated Plaintiff’s rights by failing to pay their

minimum wages in the lawful amount for hours worked.


                                          COUNT III
                [Violations of the Fair Labor Standards Act—Overtime Wage
                 Brought on behalf of the Plaintiff and the FLSA Collective]

       60.     Plaintiff re-alleges and incorporates by reference all preceding paragraphs as

though fully set forth herein.

       61.     The FLSA provides that no employer engaged in commerce shall employ a covered

employee for a work week longer than forty (40) hours unless such employee receives

compensation for employment in excess of forty (40) hours at a rate not less than one and one-half

times the regular rate at which he or she is employed, or one and one-half times the minimum

wage, whichever is greater. 29 USC §207(a).

       62.     The FLSA provides that any employer who violates the provisions of 29 U.S.C.

§207 shall be liable to the employees affected in the amount of their unpaid overtime

compensation, and in an additional equal amount as liquidated damages. 29 USC §216(b).

       63.     Defendants’ failure to pay Plaintiff and the FLSA Collective their overtime pay

violated the FLSA.

       64.     At all relevant times, Defendants had, and continue to have, a policy practice of

refusing to pay overtime compensation at the statutory rate of time and a half to Plaintiff and

Collective Action Members for all hours worked in excess of forty (40) hours per workweek, which

violated and continues to violate the FLSA, 29 U.S.C. §§201, et seq., including 29 U.S.C.

§§207(a)(1) and 215(a).




                                                12
          Case 1:19-cv-08486-BCM Document 1 Filed 09/12/19 Page 13 of 20




         65.   The FLSA and supporting regulations required employers to notify employees of

labor and employment law requirements. 29 C.F.R. §516.4.

         66.   Defendants willfully failed to notify the Plaintiff and the FLSA Collective of the

requirements of employment and labor laws in order to facilitate their continued and unwavering

exploitation of the Plaintiff’s and the FLSA Collectives’ labor.

         67.   Defendants knowingly and willfully disregarded the provisions of the FLSA as

evidenced by their failure to compensate the Plaintiff and Collective Members the statutory

overtime rate of time and one half for all hours worked in excess of forty (40) per workweek when

they knew or should have known such was due and that failing to do so would financially injure

Plaintiff and Collective Action Members.

                                        COUNT IV
                     [Violation of New York Labor Law—Overtime Pay]

         68.   Plaintiff re-alleges and incorporates by reference all preceding paragraphs as

though fully set forth herein.

         69.   Pursuant to the New York Wage Theft Prevention Act, an employer who fails to

pay proper overtime compensation shall be liable, in addition to the amount of any underpayments,

for liquidated damages equal to the total of such under-payments found to be due to the employee.

         70.   Defendants’ failure to pay the Plaintiff and the FLSA Collective their overtime pays

violated the NYLL.

         71.   Defendants’ failure to pay the Plaintiff and the FLSA Collective was not in good

faith.

                                        COUNT V
         [Violation of New York Labor Law—Time of Hire Wage Notice Requirement]

         72.   Plaintiff re-alleges and incorporates by reference all preceding paragraphs as


                                                13
         Case 1:19-cv-08486-BCM Document 1 Filed 09/12/19 Page 14 of 20




though fully set forth herein.

       73.     The Defendants failed to furnish to the Plaintiff at the time of hiring a notice

containing the rate or rates of pay and basis thereof, whether paid by the hour, shift, day, week,

salary, piece, commission, or other; allowances, if any, claimed as part of the minimum wage,

including tip, meal, or lodging allowances; the regular pay day designated by the employer in

accordance with §191 of this article; the name of the employer; any “doing business as” names

used by the employer; the physical address of the employer’s main office or principal place of

business, and a mailing address if different; the telephone number of the employer, and anything

otherwise required by law; in violation of the NYLL, § 195(1).

       74.     Due to the Defendants’ violation of the NYLL, § 195(1) each Plaintiff is entitled

to recover from Defendants, jointly and severally, $50 for each workday that the violation occurred

or continued to occur, up to $5,000, together with costs and attorneys’ fees pursuant to New York

Labor Law. N.Y. Lab. Law §198(1-b).

                                      COUNT VI
          [Violation of New York Labor Law—New York Pay Stub Requirement]

       75.     Plaintiff re-alleges and incorporates by reference all preceding paragraphs as

though fully set forth herein.

       76.     The NYLL and supporting regulations require employers to provide detailed

paystub information to employees every payday. NYLL §195-1(d).

       77.     Defendants have failed to make a good faith effort to comply with the New York

Labor Law with respect to compensation of each Plaintiff, and did not provide the pay stub on or

after each Plaintiff’s payday.

       78.     Due to Defendants’ violations of New York Labor Law, Plaintiff is entitled to



                                                14
         Case 1:19-cv-08486-BCM Document 1 Filed 09/12/19 Page 15 of 20




recover from Defendants, jointly and severally, $250 for each workday of the violation, up to

$5,000 for Plaintiff for costs and attorneys’ fees pursuant to New York Labor Law N.Y. Lab. Law

§198(1-d).

                                    COUNT VII
              [VIOLATION OF FAIR LABOR STANDARDS ACT – RETALIATION]

        79.      Plaintiff re-alleges and incorporates by reference all preceding paragraphs as

though fully set forth herein.

        80.     Defendants willfully and unlawfully retaliated against Plaintiff for his exercise of

protected activities, namely, his complaining of not being compensated for the additional hours of

overtime and requesting his paystubs with an explanation of the taxes being deducted. In retaliating

against Plaintiff, Defendants knowingly acted in deliberate disregard of his rights.

        81.     Defendants conduct violated the FLSA §215.

        82.     As a direct and proximate consequence of the Defendants’ intentional, unlawful

and outrageous conduct Plaintiff has suffered and continues to suffer damages including, but not

limited to, humiliation and mental distress, pain and suffering.

                                   COUNT VIII
                [VIOLATION OF NEW YORK LABOR LAW – RETALIATION]

        83.     Plaintiff re-alleges and incorporates by reference all preceding paragraphs as

though fully set forth herein.

        84.     Defendants willfully and unlawfully retaliated against Plaintiff for his exercise of

protected activities, namely, the complaints about not receiving his just compensation for overtime

and not receiving his paystubs.

        85.     In retaliating against Plaintiff, Defendants knowingly and willingly acted in

deliberate disregard of Plaintiff’s rights.


                                                 15
         Case 1:19-cv-08486-BCM Document 1 Filed 09/12/19 Page 16 of 20




       86.     Defendants’ conduct violated the New York Labor Law §215.

       87.     As a direct and proximate consequence of the Defendants’ intentional, unlawful

and discriminatory employment policies and practices Plaintiff suffered and continues to suffer

damages including, but not limited to, humiliation and mental distress, pain and suffering.

                                         Prayer for Relief

       WHEREFORE, Plaintiff, on behalf of himself and the FLSA Collective Action Members,

respectfully requests that this court enter a judgment providing the following relief:

       a)      Authorizing Plaintiff at the earliest possible time to give notice of this collective

action, or that the court issue such notice, to all persons who are presently, or have been employed

by defendants as non-exempt employees. Such notice shall inform them that the civil notice has

been filed, of the nature of the action, of their right to join this lawsuit if they believe they were

denied proper hourly compensation and overtime wages;

       b)      Certification of this case as a collective action pursuant to FLSA;

       c)      Issuance of notice pursuant to 29 U.S.C. § 216(b) to all similarly situated members

of the FLSA opt-in class, apprising them of the pendency of this action, and permitting them to

assert timely FLSA claims and state claims in this action by filing individual Consent to Sue forms

pursuant to 29 U.S.C. § 216(b), and appointing Plaintiff and his counsel to represent the Collective

Action Members;

       d)      A declaratory judgment that the practices complained of herein are unlawful under

FLSA and New York Labor Law;

       e)      An injunction against Air Sea Land Shipping & Moving Inc. d/b/a Air Sea Land

Group of Companies, its officers, agents, successors, employees, representatives and any and all

persons acting in concert with them as provided by law, from engaging in each of unlawful


                                                 16
         Case 1:19-cv-08486-BCM Document 1 Filed 09/12/19 Page 17 of 20




practices and policies set forth herein;

       f)      An award of unpaid minimum wages due under FLSA and New York Labor Law,

plus compensatory and liquidated damages in the amount of twenty five percent (25%) under

NYLL §§190 et seq., §§650 et seq., and one hundred percent (100%) after May 1, 2011 under NY

Wage Theft Prevention Act, and interest;

       g)      An award of unpaid overtime wages due under FLSA and New York Labor Law,

plus compensatory and liquidated damages in the amount of twenty five percent (25%) under

NYLL §§190 et seq., §§650 et seq., and one hundred percent (100%) after May 1, 2011 under NY

Wage Theft Prevention Act, and interest;

       h)      An award of damages for Defendants’ failure to provide wage notice at the time of

hiring as required under the New York Labor Law.

       i)      An award of costs and expenses of this action together with reasonable attorneys’

and expert fees pursuant to 29 U.S.C. §216(b) and NYLL §§198 and 663;

       j)      The cost and disbursements of this action;

       k)      An award of prejudgment and post-judgment fees;

       l)      Providing that if any amounts remain unpaid upon the expiration of ninety (90)

days following the issuance of judgment, or ninety days (90) after expiration of the time to appeal

and no appeal is then pending, whichever is later, the total amount of judgment shall automatically

increase by fifteen percent (15%), as required by NYLL §198(4); and

       m)      Such other and further legal and equitable relief as this Court deems necessary, just,

and proper.




                                                17
      Case 1:19-cv-08486-BCM Document 1 Filed 09/12/19 Page 18 of 20




Dated: Flushing, New York                 HANG & ASSOCIATES, PLLC
       September 11, 2019
                                    By:    /s/ Jiajing Fan
                                           Jiajing Fan, Esq.
                                           136-20 38th Ave., Suite #10G
                                           Flushing, New York 11354
                                           Tel: 718.353.8588
                                           Fax: 718.353.6288
                                           Email: jfan@hanglaw.com
                                           Attorneys for Plaintiff(s)




                                    18
Case 1:19-cv-08486-BCM Document 1 Filed 09/12/19 Page 19 of 20




 EXHIBIT 1




                              19
Case 1:19-cv-08486-BCM Document 1 Filed 09/12/19 Page 20 of 20
